DETAILED ACTION	
		
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
The applicant cites paragraphs [0019-0021] in the specification of the present invention that describes the damage and/or failure of the subsystem.  The applicant argues the damage is different from malfunction or failure and the damage is the physical damage (physically damaged). 
The examiner strongly disagrees with the applicant.  The claimed limitations recite, “the controller configured to examine the route parameter and the vehicle parameter to determine whether the route and the vehicle system are damaged; and examination equipment configured to continually monitor the route and the vehicle system responsive to determining that the route or the vehicle system is damaged”.
It is clear that the physical damage (physically damaged) has not been claimed and the paragraphs [0019-0021] of the present application describe damage to the subsystems of the vehicle but the paragraphs do not show any damage with the physical damage or without the physical damage, so the physical damage to the subsystem is not clearly disclosed in the paragraphs [0019-0021]. It is understood that a device or vehicle is damaged with the physical damage, without physical damage (e.g. for a vehicle, the damage to the engine would be overheat engine, extreme temperature, or extreme heat), or both with the physical damage and without physical damage.

 Wheeler teaches [0011] the malfunctions are the health information and instructions for repairing the malfunction, so this suggests that a part of the vehicle is damaged or broken with the physical damage or without the physical damage.
Villareal Antelo teaches a hot wheel is indicative of a potential bearing breakdown and wheel seizure that could have disastrous consequences ([0010]) and the detectors detects any wheel that is not riding on the rail, such as might result from a broken axle, in order to provide an early warning of a potential derailment situation (56, 60, and 62 of fig. 5; [0034 and 0039]).  The potential bearing breakdown, wheel seizure, and the broken axle that can cause any wheel is not riding the rail would be considered the physical damage to the vehicle.

The applicant argues Chung discloses monitoring of a track, the Office Action has not pointed to anything in Chung that expressly or necessarily describes, teaches, or suggests a controller that examines a vehicle parameter to determine whether a vehicle is damaged. 
The examiner strongly disagrees with the applicant. It is submitted that the controller (120 of fig. 3, details in fig. 4) to obtain the data sensed by the sensors related to the track of the train traveling of the train routing order (112, 114, 116, 118, and 122 of fig. 3) as a route parameter and the parameter of the train detected by the sensor (220, 230, and 232 of fig. 3), and determine any obstacle, obstruction, or damage of the track ( 424 and 426 of fig. 1; [0083] route, 
In paragraph [0073], Chung suggests the processor 120 receives train operating data from train control 220 that is processed to determine, e.g., train speed and direction (forward or reverse), brake and braking status, engine status, train integrity, train deadman device status, and the like, thereby to produce data from the train control that can be compared to data determined from sensors 110, locating system 130, and data inputs and monitors 300 for consistency and accuracy, the lack of which would provide an indication of a device or other malfunction or failure for which an alert or warning may need to be given and/or action may need to be taken. Any damage or harm to the vehicle can cause the malfunction or failure of the vehicle. For example, an extreme heat can cause a damage, malfunction, or failure a part of the engine or entirely of the engine, so the engine is damaged due to the overheat, this would broadly be considered the damaged engine is without the physical damage.
  
The applicant argues that the cited portion of Wheeler discloses a "malfunction." See Wheeler at [0011]. A vehicle can malfunction or fail without being physically damaged. 
The examiner strongly disagrees with the applicant. It is submitted that Wheeler teaches [0011] the malfunctions are the health information may also be processed in the locomotive 16 or the control center 20 to generate operational recommendations for transmission to and display on the OCU 12. The information displayed may include a fault message, and it may further include instructions to the operator for repairing/overcoming the malfunction. A series of repair 
Wheeler teaches [0011] the malfunctions are the health information and instructions for repairing the malfunction, so this suggests that a part of the vehicle is damaged or broken with the physical damage or without physical damage.

The applicant further argues that Villareal Antelo does not the controller configured to examine the vehicle parameter to determine whether the vehicle system is damaged; and examination equipment configured to continually monitor the vehicle system responsive to determining that the vehicle system is damaged. 
The examiner strongly disagrees with the applicant. It is submitted that Villareal Antelo teaches the controller configured to examine the vehicle parameter to determine whether the vehicle system is damaged ([0034] pressure and/or temperatures of hydraulic systems and other operating parameters deemed important for safe and efficient maintenance and operation, [0039] These detectors detects any wheel that is not riding on the rail, such as might result from a broken axle, in order to provide an early warning of a potential derailment situation); and examination equipment configured to continually monitor the vehicle system responsive to determining that the vehicle system is damaged (56, 60, and 62 of fig. 5; [0034 and 0039]).  Villareal Antelo further teaches a hot wheel is indicative of a potential bearing breakdown and wheel seizure that could have disastrous consequences ([0010]). This discloses suggests the physical damage to the vehicle as bearing breakdown or the broken axle that causes any wheel is off the rail ([0039]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425